FLETCHER, Circuit Judge,
Concurring:
I concur in the result of Judge Noonan’s opinion. I do so because the record leaves no room for any other conclusion than that the school district chose to reassign Peterson on the basis of vague concerns voiced by *1361teachers and parents that the principal entertained thoughts that he might home school his children in order to provide them a religious education. The record is also clear that he had not presented a home school plan for approval. He had not removed the children from school.
What the district court had to balance, then, was Peterson’s right to free exercise of his religion and to control the education of his children (subject to reasonable regulation), against the district’s vague concerns that Peterson might no longer be an effective leader because of his statements that he might home school his children and the possibility that home-schooling his children, if it occurred, might adversely affect his time on the job and his attention to his duties. The balance at the time the decision was made by the Board clearly was in favor of the principal’s right to suggest that he was considering home schooling to provide a religious education without any adverse employment consequences.
Different considerations might be before the Board (or the Court) at a later time were Peterson to follow through with his plan to home school (for example, if he presented a plan that required time commitments from him that prevented his performing adequately as principal), but that is not this case.